Madsen, C.J.
¶33 (concurring) — I agree with the majority that Shawn Francis’s convictions for both attempted first degree robbery and second degree assault against D’Ann Jacobsen violate the double jeopardy clauses of the state and federal constitutions, but his convictions for attempted robbery of both Jacobsen and Jason Lucas do not. I also agree that the proper remedy for the constitutional violation is vacation of the second degree assault conviction.
¶34 I write separately, however, because the majority’s double jeopardy approach departs from settled law in this area.
Discussion
¶35 “ ‘ “Fixing of penalties or punishments for criminal offenses is a legislative function, and the power of the legislature in that respect is plenary and subject only to constitutional provisions.” ’ State v. Thorne, 129 Wn.2d 736, 767, 921 P.2d 514 (1996) (quoting State v. Mulcare, 189 Wash. 625, 628, 66 P.2d 360 (1937)).” State v. Varga, 151 Wn.2d 179, 193-94, 86 P.3d 139 (2004). The issue whether multiple punishments have been unconstitutionally imposed requires, therefore, a determination of what punishments have been authorized by the legislature. State v. Calle, 125 Wn.2d 769, 776, 888 P.2d 155 (1995).
¶36 Calle sets forth the general framework for deciding whether the legislature has intended multiple punishments. The court first considers express or implicit legislative intent found in the statutes at issue. Id. If there is no clear evidence of intent in the statutes, then a reviewing court turns to principles of statutory construction that may be used to ascertain legislative intent regarding multiple punishments. One of these is the Blockburger test, used to determine whether offenses are the same in law and in fact. Id. at 777-78; see Blockburger v. United States, 284 U.S. 299, 52 S. Ct. 180, 76 L. Ed. 306 (1932); State v. Kier, 164 Wn.2d 798, 804, 194 P.3d *534212 (2008). Another is the merger doctrine, a doctrine of statutory interpretation that is employed when, to prove an element or degree of a crime, the State must prove conduct that constitutes at least one additional crime. Kier, 164 Wn.2d at 804; State v. Vladovic, 99 Wn.2d 413, 418-20, 662 P.2d 853 (1983); State v. Johnson, 92 Wn.2d 671, 681, 600 P.2d 1249 (1979), disapproved in part by State v. Sweet, 138 Wn.2d 466, 477, 980 P.2d 1223 (1999).
¶37 Contrary to the majority, however, there is no stand alone third interpretative test that involves consideration of “whether there was an independent purpose or effect for each offense.” Majority at 523. Rather, as explained in Johnson and Vladovic, this is “an exception to the merger doctrine” that applies “if the offenses committed in a particular case have independent purposes or effects,” permitting them to “be punished separately” notwithstanding the otherwise apparent application of the merger doctrine. Vladovic, 99 Wn.2d at 421; Johnson, 92 Wn.2d at 680. We recently recognized this very thing in Kier, where the court explained that “even if two convictions would appear to merge on an abstract level under [the merger doctrine], they may be punished separately if the defendant’s particular conduct demonstrates an independent purpose or effect.” Kier, 164 Wn.2d at 804.
¶38 For its imprecise summary of interpretive “considerations,” the majority relies on State v. Freeman, 153 Wn.2d 765, 772-73, 108 P.3d 753 (2005). Freeman cites a Court of Appeals decision for the premise that “even if . . . two convictions appear to be for the same offense or for charges that would merge,” two punishments may be imposed “if there is an independent purpose or effect to each.” ici. at 773 (citing State v. Frohs, 83 Wn. App. 803, 807, 924 P.2d 384 (1996)). But that is imprecise. Rather, the court in Frohs correctly summarized the law set forth in Johnson and reiterated in Vladovic-. Under the “ ‘separate and distinct injury5 exception to the merger doctrine,” “[a]n additional *535conviction for the ‘included’[8] crime cannot be allowed to stand unless it involves some injury to the person or property of the victim or others, which is separate and distinct from and not merely incidental to the crime of which it forms an element.” Frohs, 83 Wn. App. at 807 (emphasis added) (citing Johnson, 92 Wn.2d at 680).
¶39 The majority correctly stresses that in the end the concern is legislative intent. But I fear that by setting up its three “considerations” the majority will be construed as establishing a freestanding interpretative test that rests upon a misunderstanding of the decisions in Johnson and VZadovic, and the Court of Appeals’ analysis in Frohs. Instead, we should, as the court did in Kier, confine the “independent purpose or effect” inquiry to its proper context — the exception to merger.9
¶40 On another point, the majority says that we determine the double jeopardy issue by considering the offenses as charged. This is also an imprecise reading of settled case law. What we have said is that the double jeopardy inquiry is into the offenses as charged and proved. See, e.g., Freeman, 153 Wn.2d at 776-77, 778. Of course the analysis must necessarily take into account a guilty plea if one is entered, where the State would not be put to proof at trial, but it is still inaccurate to say that the analysis involves only the offenses as charged.10
¶41 With these qualifications, I concur in the result reached by the majority.
Fairhurst and Stephens, JJ., concur with Madsen, C.J.

 This is not a reference to a lesser degree of the offense, but rather to the conduct constituting a second offense that must be proved to establish an element or elevated degree of the offense.


 This case does not concern another exception to the merger rule — where the legislature expressly states that offenses will not merge. See ROW 9A.52.050 (burglary antimerger statute).


 One obvious example of why the inquiry should not be so limited when a guilty plea is involved is that the defendant might not plead guilty to the offenses as charged.